NOT FOR PUBLICATION                       FILED
                        UNITED STATES COURT OF APPEALS                    DEC 30 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT


PIANGE JACKSON,                                    No. 14-16538

           Plaintiff - Appellant,                  D.C. No. 2:14-cv-00166-APG-
                                                   VCF
  v.

ARGOSY UNIVERSITY, ON-LINE                         MEMORANDUM *
DIVISION; et al.,

           Defendants - Appellees.

                       Appeal from the United States District Court
                                for the District of Nevada
                       Andrew P. Gordon, District Judge, Presiding

                              Submitted December 9, 2015**

Before:         WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

       PiAnge Jackson appeals pro se from the district court’s judgment dismissing

her education discrimination action alleging violations of federal and state law.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under Fed. R. Civ. P. 12(b)(6) on the basis of res judicata. Stewart v. U.S.

Bancorp, 297 F.3d 953, 956 (9th Cir. 2002). We affirm.

          The district court properly dismissed Jackson’s action on the basis of res

judicata because Jackson raised or could have raised her claims in a prior action

against the same defendants, which resulted in an involuntary dismissal with

prejudice for failure to comply with a court order directing her to file an amended

complaint. See id. (discussing the elements of res judicata, and explaining that a

dismissal under Fed. R. Civ. P. 41(b) is an “adjudication on the merits” for res

judicata purposes).

      We reject Jackson’s contentions concerning waiver and defendants’ failure

to provide the district court notice of her related action.

      Appellees’ request for judicial notice, filed on January 16, 2015, is granted.

      AFFIRMED.




                                            2                                  14-16538